                                                                                                                                                  Save As...                    Print                       Reset
              Case 0:21-cv-60598-DPG Document
JS 44 (Rev. 10/20) FLSD Revised 02/12/2021    1-2 COVER
                                           CIVIL  Entered SHEET
                                                          on FLSD Docket 03/17/2021 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)      PLAINTIFFS                                                                                              DEFENDANTS
                                   Jerome Ford                                                                                                Credit Control Services, Inc. d/b/a Credit Collect

   (b)     County of Residence of First Listed Plaintiff          Broward County                                    County of Residence of First Listed Defendant            Norfolk County, MA
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                         Attorneys (If Known)
        Jibrael S. Hindi, Esq., The Law Offices of Jibrael S. Hindi,                                                Chantel C. Wonder, Esq., Gordon Rees Scully Mansukhani
        PLLC                                                                                                        601 S. Harbour Island Blvd., Suite 109, Tampa, FL 33602
        110 SE 6th Street, Suite 1744, Ft. Lauderdale, FL                                                           (813) 523-9700
        33301 (954) 907-1136
(d) Check County Where Action Arose:                    MIAMI- DADE        MONROE         BROWARD       PALM BEACH       MARTIN      ST. LUCIE      INDIAN RIVER        OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                         ■                                                                     (For Diversity Cases Only)                                            and One Box for Defendant)
    1 U.S. Government                        3                   Federal Question                                                      PTF          DEF                                              PTF DEF
         Plaintiff                                  (U.S. Government Not a Party)                        Citizen of This State            1            1       Incorporated or Principal Place           4      4
                                                                                                                                                                of Business In This State

    2 U.S. Government                        4                      Diversity                            Citizen of Another State             2          2     Incorporated and Principal Place             5        5
         Defendant                                  (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                         Citizen or Subject of a              3          3     Foreign Nation                               6        6
                                                                                                           Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                                  Click here for: Nature of Suit Code Descriptions
            CONTRACT                                           TORTS                                        FORFEITURE/PENALTY                       BANKRUPTCY                             OTHER STATUTES
  110 Insurance                           PERSONAL INJURY                    PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC 158                  375 False Claims Act
  120 Marine                              310 Airplane                       365 Personal Injury -               of Property 21 USC 881           423 Withdrawal                         376 Qui Tam (31 USC
  130 Miller Act                          315 Airplane Product                    Product Liability          690 Other                                 28 USC 157                          3729 (a))
  140 Negotiable Instrument                   Liability                      367 Health Care/                                                                                            400 State Reapportionment
  150 Recovery of Overpayment             320 Assault, Libel &                   Pharmaceutical                                                     PROPERTY RIGHTS                       410 Antitrust
      & Enforcement of Judgment               Slander                            Personal Injury                                                  820 Copyrights                         430 Banks and Banking
  151 Medicare Act                        330 Federal Employers’                 Product Liability                                                 830 Patent                            450 Commerce
  152 Recovery of Defaulted                      Liability                   368 Asbestos Personal                                                835New  Drug
                                                                                                                                                      Patent    Application
                                                                                                                                                             – Abbreviated               460 Deportation
                                                                                  Injury Product Liability                                         840 Trademark                         470 Racketeer Influenced and
         Student Loans                    340 Marine                                                                                                 ActDefend
                                                                                                                                                   880   of 2016Trade
         Secrets                                                                                                                                                                         Corrupt Organizations
                                                                                                                                                                                           (15 USC 1681 or 1692)
      (Excl. Veterans)                    345 Marine Product                                                           LABOR                         SOCIAL                              480 Consumer Credit
      SECURITY                                                                                                                                                                            485Cable/Sat
                                                                                                                                                                                              TelephoneTV Consumer
      of Veteran’s Benefits               350 Motor Vehicle                370 Other Fraud                       Act                              862 Black Lung (923)                   490
                                                                                                                                                                                          Protection Act (TCPA)
  153 Recovery of Overpayment                 Liability                  PERSONAL PROPERTY                   710 Fair Labor Standards             861 HIA (1395ff)

  160 Stockholders’ Suits                  355 Motor Vehicle                 371 Truth in Lending            720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))             ■   850 Securities/Commodities/
  190 Other Contract                          Product Liability              380 Other Personal              740 Railway Labor Act                864 SSID Title XVI                     Exchange
  195 Contract Product Liability           360 Other Personal                    Property Damage              751 Family and Medical               865 RSI (405(g))                      890 Other Statutory Actions
  196 Franchise                               Injury                         385 Property Damage                  Leave Act                                                              891 Agricultural Acts
                                          362 Personal Injury -                   Product Liability            790 Other Labor Litigation                                                  893 Environmental Matters
                                              Med. Malpractice                                                 791 Empl. Ret. Inc.                                                         895 Freedom of Information
       REAL PROPERTY                          CIVIL RIGHTS                PRISONER PETITIONS                      Security Act                    FEDERAL TAX SUITS                       Act
    210 Land Condemnation                  440 Other Civil Rights            Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff                Act/Review
                                                                                                                                                                                          896           or Appeal of
                                                                                                                                                                                              Arbitration
    220 Foreclosure                        441 Voting                       Sentence
                                                                            463 Alien Detainee                                                    7609or Defendant)                      899 Administrative Procedure
    230 Rent Lease & Ejectment            Accommodat
                                           442 Employment                   510 Motions to Vacate                                             871 IRS—Third Party 26 USC
                                                                                                                                                                                         Agency Decision
                                          i443 Housing/                                                                                                                                  950 Constitutionality of State
    240 Torts to Land                                   ons                      Other:                                                                                                  Statutes
    245 Tort Product Liability             445 Amer. w/Disabilities -         530 General                         IMMIGRATION
    290 All Other Real Property               Employment                     535 Death Penalty               462 Naturalization Application
                                          446 Amer. w/Disabilities -         540 Mandamus & Other            465 Other Immigration
                                              Other                          560 Civil
                                                                             550  Civil Rights
                                                                                        Detainee –               Actions
                                          448 Education                      555 Prison Condition
V. ORIGIN                                                                    Conditions of
                         ■                                                   Confinement
                               (Place an “X” in One Box                                                                                                                                               Appellate Court
                               Only)
    1     Original           2 Removed          3 Re-filed            4 Reinstated           5   Transferred from           6 Multidistrict         7 Appeal to                 8 Multidistric
          Proceeding            from State        (See VI                or                      another district           Litigation
                                                                                                                                                       District Judge             t County       9 Remanded
                                                                                                                                                                                    Litigation Court,
                                                                                                                                                                                                            from
                                                                                                                                                                                                      Broward
                                Court             below)                 Reopened                (specify)                  Transfer
                                                                                                                                                       from Magistrate            – Direct
                                                                                                                                                       Judgment                   File
VI. RELATED/ RE-                             (See instructions): a) Re-filed Case                YES         NO             b) Related Cases           YES          NO
FILED CASE(S)                                          JUDGE:1692, et seq.                                                                            DOCKET NUMBER:
                                                                                                                                                                                   County-
                                             FDCPA, 15 U.S.C.
                                                       COCE-21-004828

VII. CAUSE OF ACTION                         Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):

                                             LENGTH OF TRIAL via                     days estimated (for both sides to try entire case)
VIII. REQUESTED                                    CHECK IF THIS IS A CLASS
                                                                                                             DEMAND $                                      CHECK YES only if demanded in complaint:
    IN COMPLAINT:                                  ACTION UNDER F.R.C.P. 23
                                                                                                                                                       JURY DEMAND:                        Yes             No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                               SIGNATURE OF ATTORNEY OF RECORD
         Case   0:21-cv-60598-DPG
         March 17, 2021           Document   1-2 C.Entered
                                       /s/ Chantel  Wonder on FLSD Docket 03/17/2021 Page 2 of 2

FOR OFFICE USE ONLY : RECEIPT #   AMOUNT        IFP       JUDGE            MAG JUDGE
